DETAILED ACTION

1. 	This Office Action is in response to an amendment filed on Jan. 25, 2021. Claims 1-20 are amended. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant Arguments
3.	Objections to claims 1-20 are withdrawn based on amendments of claims 1-20.
4.	Applicant arguments are moot in view of new ground of rejection rendered below.

Examiner Interpretation of the independent claims
5.	Examiner has reviewed claims limitations in view of broadest interpretation in view of the applicant specification and have concluded the following:
	The independent claim represent an initial or original group of members having an encryption key to be used for access and entry in a database. However whenever a new member or more added to the group, a new group or a modified group is formed and a new Examiner appreciate if applicant clarify the claims language based on 112 rejections rendered in a manner to solidify above interpretations or resolve such ambiguity if such interpretation need to be modified accordingly.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Limitation “a new member” in line 6 of claim 1 is indefinite since it is not clear applicant refers back to “a group member devices” in line 2, or it is a new limitation that make differences between member devices vs members. Examiner for purpose of examination considers the limitation “a new member” in line 6 as “a new member device” that is added to the permission device joining a group member devices in the database. Examiner suggest limitation “a new member” in line 6 be changed to “a new member device”.
Examiner for purpose of examination considers the limitation “create a modified group” including “the new member and one or more previously identified members” in line 7-8 of claim 1 as “create a modified group of member devices” including “the new member device and one or more previously identified members devices”, that is a modified group of member devices created based on membership of the new member device in addition to one or more “a group of member devices” in line 2 of claim 1. Examiner suggest limitation “create a modified group including the new member and one or more previously identified members” in line 7-8 of claim 1 be changed to “create a modified group of member devices including the new member device and one or more previously identified members devices”. 
For same reasons indicated above, examiner suggests the limitation “in response to the new member being identified” in line 9 be changed with the limitation “in response to the new member device being identified“. 
For same reasons indicated above, examiner suggests the limitation “distribute the new encryption key to all members of the modified group” in line 10 be changed with the limitation “distribute the new encryption key to all member devices of the modified group of member devices”.
Limitation “identify a set of members in the new group” in lines 12-13 of claim 1 is indefinite since it is not clear applicant refers back to “modified group” in line 7 of claim 1 or it is a new group differ from original group of member devices and modified group of member devices, the third group of member devices in addition to original group of member devices and modified group of member devices. Examiner consider for purpose of examination the limitation “identify a set of members in the new group” as “identify a set of members in the modified group 
Furthermore, the limitation “the new group” in line 13 lacks antecedes basis and therefore makes the claim indefinite.
Dependent claims 2-7 are rejected as incorporating the deficiencies of a claim upon which it depends and have similar issues.
The limitation “the transaction” and “the modified group” in lines 2 and 8 of claim 8 lacks antecedes basis respectively and therefore makes the claim indefinite.
Limitation “the modified group” in line 8 of claim 8 is indefinite since it is not clear applicant refers back to “an existing group” in line 1 or the limitation “a new group” in line 5 of claim 8 or it is a new group differ from existing or a new group as third group. Examiner consider for purpose of examination the limitation “the modified group” is synonym wording for “the new group” referring back to “a new group” in line 5 of claim 8. Examiner suggest limitation “the modified group” be changed to “the new group” with understanding the new group is modification of existing group based on addition of one or more new member to the existing group in the claim language. 
Dependent claims 9-14 are rejected as incorporating the deficiencies of a claim upon which it depends and have similar issues.
The limitation “the transaction” and “the modified group” in lines 3 and 9 of claim 15 lacks antecedes basis respectively and therefore makes the claim indefinite.
Limitation “the modified group” in line 9 of claim 15 makes the claim indefinite since it is not clear applicant refers back to “an existing group” in line 3 or the limitation “a new group” in line 6 of claim 15 or it is a new group differ from existing or a new group as third group. Examiner consider for purpose of examination the limitation “the modified group” is synonym 
Dependent claims 16-20 are rejected as incorporating the deficiencies of a claim upon which it depends and have similar issues.
	Claim 7 and 14 are rejected for being indefinite since the limitation “smart contract” is relative term differ from one entity to another based on what criteria an entity consider a contract is “ a smart contract”. Examiner for the purpose of examination considers the limitation “ a smart contract” as “a contract”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-2, 8-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steven Charles Davis (US 10,097,344) hereinafter “Davis” Patented Oct. 9, 2018 in view of Lin et al. (CA 2948229) hereinafter “Lin” (according to applicant’s IDS filed on 11/08/2018 cite No. 1) Published May 10, 2018, and further in view of Han et al. (US 2006/0029226) hereinafter “Han” published on Feb. 9, 2006.

Regarding claim 1, Davis teaches: A system (Davis, see col. 1 lines 50-51), comprising:
a group of member devices (Davis, see FIG. 1 items 106 a-b along with col. 4 lines 7-10) of a permissioned database (Davis, see FIG. 1 items 102 and FIG. 3 item 320 Identifier of each member  [which use an existing encryption key to encrypt data stored to the permission database];
a computing node configured to identify a new member to the permissioned database (Davis, see FIG. 3 along with col. 9 lines 59-67 and col. 10 lines 1-14, “As part of the process 300, the receiving device 202 of the processing server 102 may receive a plurality of transaction records 310 for each of a plurality of different subnets 318”); 
create a modified group including the new member and one or more previously identified members (Davis, see FIG. 1 and FIG. 3 items 308, 310, 324 along with first see col. 8 lines 33-50 and then see col. 9 lines 65-67 and col. 10 lines 1-14, where Davis discloses a new member as new pair where each pair identified as new member identified in item 308 and previous member identified as T1-Tn depending on the history of previously identified member and the grouping is shown in merkle roots for group of transaction record, “The hashing module 212 may be configured, for example, to generate hash values of block headers, to generate hash values of transaction records, and to generate merkle roots for groups of transaction records”; “the most recently added block may be identified via a timestamp included in the header 308. The generation module 214 of the processing server 102 may generate a new timestamp 314 for inclusion in the new block header 302, which may be generated at the time of  generation of the new block header 302”); 
[in response to the new member being identified, create a new encryption key and distribute the new encryption key to all member of the modified group to replace the existing encryption key when storing data to the permissioned database];
modify a world state of the permissioned database to identify a set of members in the new group with access to the permissioned database (Davis, see FIG. 5 items 510 and 512 along with col. 12 lines 1-44, “a new block may be generated by the generation module of the processing server, wherein the new block includes at least the generated new block header and the at least one transaction ; and 
create a new entry to the permissioned database using [the new encryption key] (Davis, see col. 12 lines 27-35, “a new block header may be generated by a generation module (e.g., the generation module 214) of the processing server, wherein the new block header includes at least the generated hash value, a timestamp, and a sequence of pairs including a pair for each of the plurality of subnets, each pair including at least a subnet identifier associated with the respective subnet and a merkle root of each of the at least one transaction data entries received for the respective subnet”)
Davis discloses using hash for each member and in column 9 lines 38-48 discloses encryption key and algorithm may be included with memory modules but does not explicitly discloses using an existing encryption key to encrypt data stored to the permission database.
However, Lin teaches: use an existing encryption key to encrypt data stored to the permission database (Lin, see ¶ [0004], “a first encrypted portion of the blockchain ledger data using a first cryptographic key and (ii) a second encrypted portion of the blockchain ledger data using a second cryptographic key”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the teaching of Lin because the use of Lin’s idea (Lin, see abstract) could provide Davis (Davis, see col. 3 lines 20-29) the ability to perform cryptography for each step by introducing different cryptographic key for each user transaction, “data identifying one or more tracked assets, and/or a public key of one or more users. Further, and as described below, the one or more executed software applications may cause client devices 102, 104, and/or 106 to extract, from the one or more accessed blocks, a copy of an encrypted and/or hashed ownership/rules portion of the transaction block (e.g., including the identification a holder of a master key)” (Lin, see ¶ [0021]).
in response to the new member being identified, create a new encryption key and distribute the new encryption key to all member of the modified group to replace the existing encryption key when storing data to the permissioned database; and using the new encryption key to create a new entry to the permissioned database. However Han disclose in response to the new member being identified, create a new encryption key and distribute the new encryption key to all member of the modified group to replace the existing encryption key when storing data to the permissioned database (Han, see abstract; FIG. 2B for new group based on new member; FIG.3B for even subgroup as part of new group; ¶ [0019-0021; 0024-0027], where as a new member or subgroup joins the an existing group, an existing encryption key is updated and send to all member of new group or modified group) and using the new encryption key (Han, see abstract; FIG. 2B for new group based on new member; FIG.3B for even subgroup as part of new group; ¶ [0019-0021; 0024-0027] where examiner consider the applicant “the new encryption key” equates to Han’s “updated key”) to create a new entry to the permissioned database which was taught by Davis how such entry is done above (Davis, see col. 12 lines 27-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the teaching of Han because the use of Han’s idea (Han, see abstract) could provide Davis (Davis, see col. 3 lines 20-29) in view of Lin (Lin, abstract), not only, the ability to perform cryptography for each step by introducing different cryptographic key for each user transaction, “data identifying one or more tracked assets, and/or a public key of one or more users. Further, and as described below, the one or more executed software applications may cause client devices 102, 104, and/or 106 to extract, from the one or more accessed blocks, a copy of an encrypted and/or hashed ownership/rules portion of the transaction block (e.g., including the identification a holder of a master key)” (Lin, see ¶ [0021]) but further update the encryption group key based on introduction of new member to increase the security for keys shared by members of the 

Regarding claim 2, the combination of Davis and Lin teaches all the limitations of claim 1. Further Davis teaches: wherein the computing node is further configured to identify a subsequent entry submitted by an existing member device of the one or more previously identified members (Davis, see FIG. 3 item, 310 and T2 … Tn, where Davis discloses previous member where each pair identified as new member identified in item 308 and previous member record identified as T2-Tn depending on the history of previously identified member and the grouping is shown in merkle roots for group of transaction record, along with  col. 10 lines 12-26, “As part of the process 300, the receiving device 202 of the processing server 102 may receive a plurality of transaction records 310 for each of a plurality of different subnets 318. In some instances, the receiving device 202 may receive transaction data entries, which may be formatted into transaction records 310 for each subnet 318 by the generation module 214 of the processing server 102 based on semantics associated with the respective subnet 318”); and … associated with the new member (Davis see FIG. 3 item 310 and T1-Tn)
Davis discloses using hash for each member and in column 9 lines 38-48 discloses encryption key and algorithm may be included with memory modules but does not explicitly discloses encrypt the subsequent entry by the new encryption key.
However, Lin teaches: encrypt the subsequent entry by the encryption key (Lin, first see ¶ [0004], “a first encrypted portion of the blockchain ledger data using a first cryptographic key and (ii) a second encrypted portion of the blockchain ledger data using a second cryptographic key”; then see ¶ [0021], “a copy of an encrypted and/or hashed ownership/rules portion of the transaction block (e.g., including the identification a holder of a master key) and/or a copy of an encrypted and/or hashed master data block (e.g., encrypted using the master key and including rules permitting preconfigured and/or actions involving the tracked assets)”).


Regarding claim 8, this claim defines a method claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 9, this claim defines a method claim that corresponds to system claim 2 and does not define beyond limitations of claim 2. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 2. 

Regarding claim 15, this claim defines a computer-readable medium claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1. Furthermore, Davis in col. 13 lines 19-26 discloses computer program stored and executed with operational results.

Regarding claim 16, this claim defines a computer-readable medium claim that corresponds to system claim 2 and does not define beyond limitations of claim 2. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 2. Furthermore, Davis in col. 13 lines 19-26 discloses computer program stored and executed with operational results.

10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steven Charles Davis (US 10,097,344) hereinafter “Davis” Patented Oct. 9, 2018 in view of Lin et al. (CA 2948229) hereinafter “Lin” (according to applicant’s IDS filed on 11/08/2018 cite No. 1) Published May 10, 2018, in view of Han et al. (US 2006/0029226) hereinafter “Han” published on Feb. 9, 2006, and further in view of OBA et al. (US 2012/0243683) hereinafter “OBA”.

Regarding claim 7, Davis, Lin, and Han disclose the system of claim 1 as outlined above but do not expressly disclose wherein the computing node is further configured to store the new encryption key within a smart contract of the permissioned database. However OBA disclose wherein the computing node is further configured to store the new encryption key within a smart contract of the permissioned database (OBA, see ¶ [0028]) which discloses how key is used based on the contract for the network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the teaching of OBA because the use of OBA’s idea (Han, see [0028]) could provide Davis (Davis, see col. 3 lines 20-29) in view of Lin (Lin, abstract), ability to perform cryptography for each step by introducing different cryptographic key for each user transaction, “data identifying one or more tracked assets, and/or a public key of one or more users in view of Han updating the encryption group key based on introduction of new member to increase the security for keys shared by members of the group for encryption and data entries into the database (Han, see ¶ [FIG. 2B and 3B] and abstract) in order to regulate key updating based on an agreement between the (OBA, see ¶ [0028]) which discloses how key is used based on the contract for the network).

Regarding claim 14, this claim defines a method claim that corresponds to system claim 7 and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 7. 

Indication of Allowable subject matter
11.	Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claims, but would be allowable (in view of other limitations of the independent claims) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming other rejections or objections that might have been rendered above. The detail reason for allowance will be furnished upon allowance of the application.

Examiner note:
12.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic .

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. 2005/0141720 disclose a novel method of key sharing for communication system encryption and distribution using server that stores the key for delivery of the keys to the terminals in communication with the server.
Kim et al. 2008/0013739 disclose how a group keys are updated from the root note through child nodes connected in tree shape distribution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437